Ellsworth, J.
I concur in the result and in the opinion generally, except upon the holding that mandamus is the only proper remedy to compel a trial court to settle a statement of the case when it wrongfully refuses so to do. On this point I am of the opinion that mandamus, while proper, is not under our statutes the exclusive, remedy.
Note — Supreme Court may compel a district judge to settle a statement of the case according to law. Kaeppler v. Pollock, 8 N. D. 59. Supreme Court can settle a statement of the case when the trial court refuses to “in accordance with facts.” Taylor v. Miller, 10 N. D. 361, 87 N. W. 597. Until such refusal Supreme Court is without authority. Id.